            Case: 1:20-cr-00369 Document #: 57-1 Filed: 05/21/21 Page 1 of 1 PageID #:364




                              TrueCall/Timing Advance
                            Request to Reduce Date Range
       Tracking ID: 2948637

       You have requested that T-Mobile produce historical location data from our TrueCall system in response to a search
       warrant or probable cause order. Prior to incurring the time and expense of collecting and producing the data, T-Mobile
       provides the following notice regarding TrueCall records.

            •    T-Mobile does not rely on TrueCall data for managing individual accounts and is unable to certify as to the
                 accuracy of the data at the account-holder level.

            •    T-Mobile does not conduct systematic testing of TrueCall data to ascertain the reliability or consistency of the
                 location data it collects.

            •    T-Mobile does not routinely collect TrueCall data, which is not available in every market.
            •    T-Mobile will certify timing advance records prepared 10/14/19 and after. T-Mobile is unable to certify timing
                 advance records prepared prior to 10/14/19 and will not provide any testimony that goes to the accuracy of
                 same.

            •    For timing advance records prepared 10/14/19 and after, while T-Mobile certifies these records as business
                 records under Fed. R. Evid. 803(6), 902(11), 902(13), and/or 902(14), T-Mobile shall not testify to the details
                 of the collection, substance and interpretation of such information.

            •    Timing advance records are not readily accessible for production and delivery. Due to the burden involved in
                 production and delivery of timing advance records, T-Mobile will only consider requests for timing advance
                 records in 7 consecutive date increments per target telephone number. T-Mobile will formally object to
                 requests that seek a greater scope.

            •    TrueCall records are stored for 0 – 120 days, depending on the market.

            •    Please ensure the updated timeframe is within the original date range on your legal demand.

        After reviewing the above disclosures, if you still require production of TrueCall data, please reduce the date range to
        include only those dates for which the data is absolutely critical. T-Mobile will produce up to 7 days of TrueCall data
        per target. You may communicate the reduced date range via resubmission of the warrant/order to LERInbound@T-
        Mobile.com or via telefax to 973-292-8697. Please include a cover page which sets forth the reduced date range for
        the TrueCall records. YOU MUST INCLUDE THE TRACKING ID ON THE RESUBMISSION FOR PROCESSING AND
        RELEASE OF TRUECALL RECORDS.

        Please do not hesitate to contact T-Mobile LER should you have any questions.

        Thank you,
        T-Mobile Law Enforcement Relations


T-MOBILE US, INC. – Law Enforcement Relations - (973) 292-8911 – (973) 292-8697 (FAX) – LERInbound@T-Mobile.com
